Citation Nr: 0416736	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bursitis of both 
hips, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for prostate cancer, 
status post radical prostatectomy, with history of 
prostatitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for duodenal ulcer, 
hiatal hernia and erosive esophagitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from April 1974 to June 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for increased ratings for bursitis of both hips, 
cervical strain, sinusitis, residuals of prostate cancer and 
duodenal ulcer.  In his Notice of Disagreement (NOD) and 
filings thereafter, the veteran has limited the appeal to the 
issues listed on the title page.

The Board notes that the veteran has alleged an inability to 
work due to service connected disability.  This raises an 
informal claim of entitlement to a total disability rating 
due to individual unemployability due to service connected 
disability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).  The veteran also appears to have raised a 
dental claim in a VA Form 21-4138 filed in May 2001, and has 
recently submitted a medical opinion that his impotency is 
secondary to his service connected radical prostatectomy.  
Furthermore, he has highlighted pulmonary findings contained 
in his medical records, but has not specifically raised a 
claim to date.  These issues are referred to the RO for 
appropriate action and clarification. 


REMAND

Subsequent to the Statement of Case (SOC) dated May 2003, VA 
issued new criteria for evaluating diseases and injuries of 
the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The RO has not considered the application of the new 
criteria, and must do so prior to any further adjudication by 
the Board.  Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).  
The veteran has also submitted recent evidence showing a 
diagnosis of cervical spondylosis with bilateral upper 
extremity radiculopathy.  This diagnosis raises the issue of 
a possible alternative rating for Intervertebral Disc 
Syndrome (IVDS) under Diagnostic Code 5293 which also 
underwent a revision during the appeal period.  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  The Board is of the 
opinion that the veteran should be afforded VA examinations 
under a protocol consistent with the new criteria.

In so doing, the veteran has argued that his medical 
disabilities prevented him from traveling to the VA 
examinations scheduled by the RO in April 2003.  The RO 
should contact the veteran and attempt to arrange an 
examination facility which is within reasonable travel 
distance from his home when consideration is given to his 
medical status, to include consideration of a fee-basis 
examination if necessary and appropriate.  On remand, the RO 
should again attempt to schedule the veteran for VA 
examinations for his service connected hip, prostate and 
gastrointestinal disorders.  The RO should carefully document 
all attempts to schedule the veteran for VA examination(s) 
and, in the event the veteran fails to report for VA 
examination(s), the RO should associate with the claims 
folder the notice(s) of examination sent to the veteran.

On remand, the RO should also send the veteran a VCAA letter 
which specifically advises him of the new criteria for 
evaluating his cervical spine disability, the consequences 
for failing to report for VA examination(s), and his right to 
submit any and all evidence and/or information in his 
possession which he deems pertinent to his claims on appeal.  
See 38 C.F.R. § 3.159(b) (2003).  On readjudication, the RO 
should consider whether the veteran is entitled to separate 
ratings for each hip affected by bursitis.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC, in Washington, DC for the following 
actions:

1.  The RO should send the veteran a VCAA 
letter which specifically advises him of (1) 
the new criteria for evaluating evaluating (a) 
diseases and injuries of the spine and (b) 
IVDS; (2) the consequences for failing to 
report for VA examination(s); and (3) his 
right to submit any and all evidence and/or 
information in his possession which he deems 
pertinent to his claims on appeal.  The RO 
should also request the veteran to identify 
all current records of treatment for his 
cervical, hip, prostate and gastrointestinal 
disorders.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5103 and 5103A, as well as 38 C.F.R. § 3.159, 
are fully complied with and satisfied.

2.  The RO should contact the veteran and 
attempt to arrange an examination facility 
which is within reasonable travel distance 
from his home when consideration is given to 
his medical status, to include consideration 
of a fee-basis examination if necessary and 
appropriate.  

a.  The RO should schedule the veteran 
for orthopedic examination to determine 
the current nature and severity of the 
chronic orthopedic manifestations of his 
cervical spine disability and bursitis of 
both hips.  The examiner should be 
provided the claims folder and a copy of 
this remand prior to examination.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The orthopedic 
examiner should be requested to report 
all orthopedic manifestations of the 
veteran's service connected disabilities, 
to include range of motion testing of the 
cervical spine and each hip.  The 
examiner should specifically comment as 
to whether there is muscle spasm or 
guarding severe enough to result in 
abnormal gait, or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Finally, the examiner 
should also be requested to provide 
opinion as to the extent, if any, of 
functional loss of use of the cervical 
spine and each hip  due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  Send the 
claims folder to the examiner for review, 
and request the examiner to acknowledge 
review of the claims folder in the 
examination report.

b.  The RO should schedule the veteran 
for neurologic examination to determine 
the current nature and severity of the 
chronic neurologic manifestations of his 
cervical spine disability, if any.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the 
veteran's service connected cervical 
spine disability, to include specifying 
any and all neurologic symptoms (e.g., 
neuritis, neuralgia, sensory loss, body 
part dysfunction, etc.) with reference to 
the nerve(s) affected.  Send the claims 
folder to the examiner for review, and 
request the examiner to acknowledge 
review of the claims folder in the 
examination report.

c.  The RO should schedule the veteran 
for genitourinary examination to 
determine the current nature and severity 
of his service connected residuals of 
prostate cancer status post radical 
prostatectomy.  The examiner should be 
provided the claims folder and a copy of 
this remand prior to examination.  The 
examiner should be requested to perform 
any and all tests necessary and the 
results should be included in the 
examination report, to include findings 
for post-void residuals measured in cc's 
and uroflometry results.  The examiner 
should be requested to record the 
veteran's history of urinary frequency 
(daytime and nighttime), urinary 
incontinence (e.g., frequency of use of 
absorbent materials, if any) and voiding 
obstruction.  The examiner should also 
obtain history of the frequency and 
duration of urinary tract infections, if 
any.  Send the claims folder to the 
examiner for review, and request the 
examiner to acknowledge review of the 
claims folder in the examination report.

d.  The RO should schedule the veteran 
for gastrointestinal examination to 
determine the current nature and severity 
of his service connected duodenal ulcer, 
hiatal hernia and erosive esophagitis.  
The examiner should be provided the 
claims folder and a copy of this remand 
prior to examination.  The examiner 
should be requested to perform any and 
all tests necessary and the results 
should be included in the examination 
report.  The examiner should be requested 
to clearly delineate the history and 
current findings for the veteran's 
service connected duodenal ulcer, hiatal 
hernia and erosive gastritis.  In 
evaluating the duodenal ulcer, hiatal 
hernia and erosive esophagitis, the 
examiner should provide findings 
regarding the frequency, duration and 
severity of symptoms such as pain, 
vomiting, weight loss, hematemesis, 
melena, anemia, etc..  The examiner is 
specifically requested to review the 
claims folder and provide opinion as to 
whether the veteran's treatment for 
anemia is associated with any of his 
service connected gastrointestinal 
disorders.  Send the claims folder to the 
examiner for review, and request the 
examiner to acknowledge review of the 
claims folder in the examination report.

3.  The RO should carefully document all 
attempts to schedule the veteran for VA 
examination(s) and, in the event the veteran 
fails to report for VA examination(s), the RO 
should associate with the claims folder the 
notice(s) of examination sent to the veteran.

4.  Thereafter, the RO should conduct a de 
novo review of the claims on appeal.  In so 
doing, the RO must consider a) whether 
separate evaluations are warranted for the 
left and right hip disabilities; and b) the 
new rating formula for evaluating diseases and 
injuries of the spine applicable to diagnostic 
codes 5235 to 5243 and the new rating formula 
for evaluating IVDS under diagnostic code 5293 
when rating the veteran's cervical spine 
disability.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC), and 
an appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


